DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed 9/7/2021 is acknowledged. The proposed amendment requires more than the permitted time in AFCP 2.0 to determine patentability. Accordingly, the after final amendment is treated under pre-pilot procedure.
	For the purposes of appeal the amendment is not entered.
Response to Arguments
	Applicant argues the prior art does not teach the limitations of the proposed amendments. The amendments are not entered and the arguments are moot. Additional search and consideration is required to fully consider the “stabilization/oxidation” step which was previously only referred to as an oxidizing step in claim 21. The stabilization/oxidation step is well supported in applicant’s specification [0140]-[0141]. However, the IMAJI reference teaches that instead of an acid treatment the oxidizing can be performed using an oxidizer diluted in air at a temperature of 130-300°C [0063].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712